Citation Nr: 1141336	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for muscle tension headaches associated with chronic myofasciitis with trapezius muscle group strain.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected back disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from February 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2009 decision, the Board denied entitlement to a compensable evaluation for a muscle tension headaches associated with chronic myofasciitis with trapezius muscle group strain and service connection for left and right hip disorders, to include as secondary to the service-connected back disorder.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a Joint Motion for Remand (JMR) to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a May 2011 Order, the Court granted the motion, vacated the Board's September 2009 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The Veteran underwent a VA examination for her joints in October 2005.  At the examination she estimated that over the past three years she had lost three days of work as a consequence of severe headaches.  She had chronic muscle aches in her trapezius region, extending to the cervical portion of the trapezius, that seemed to be associated with the recurrence of severe headaches.  The muscle spasms caused pain in her temporomandibular joint, which caused the headaches.  Based upon the discussion in the JMR, the Board finds that the examination was not sufficient for rating purposes for the Veteran's headaches, because it was scheduled as an orthopedic examination and the examiner did not make any findings regarding the Veteran's headaches.  

The Board also finds, based upon the discussion in the JMR, that the October 2005 VA examination was inadequate in regard to the hips.  X-rays of the hips showed osteitis pubis and a slight narrowing of the sacroiliac joints bilaterally.  The examiner felt that the osteitis pubis was coincidental and that the etiology was unknown.  However, a rationale was not provided as to why the osteitis pubis was coincidental and why etiology could not be known.  The Court has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As noted in a Court precedent issued after the Board's decision in the present case, the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2010).  Therefore, the Veteran must be scheduled for a new examination, and the examiner should consider whether any complaints or diagnoses regarding her pelvic area are related to the complaints she has about her hips.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for an increased evaluation for muscle tension headaches associated with chronic myofasciitis with trapezius muscle group strain and for service connection for left and right hip disorders, to include as secondary to the service-connected back disorder.  The RO should also invite the Veteran to submit all pertinent evidence in her possession, and explain the types of evidence that is her ultimate responsibility to submit.

2.  After all available records and/or responses from any contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo an examination as to an initial compensable disability evaluation for her muscle tension headaches associated with chronic myofasciitis with muscle group strain.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding her headaches.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

3.  Also, arrange for the Veteran to undergo a VA examination for her hips.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records and documented medical history.  

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A complete rationale should be provided for any opinion stated.

b.  The examiner is requested to state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has had a left and/or right hip disorder, including any disorder related to pelvic pain, since she filed her claim in November 2004.  If so, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both arose in or as a result of active duty, to include consideration of any symptomatology shown therein or any incident or event therein, OR is such incurrence or causation unlikely (i.e., less than a 50/50 probability). 

c.  If the answer to the above question is negative, the examiner should next address the issue of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently identified left and/or right hip disorder, including any disorder related to pelvic pain, even if not directly related to service, has been caused or aggravated by the Veteran's service-connected back disorder, OR whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporaary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has a left and/or right hip disorder, including any disorder related to pelvic pain, which has been aggravated after service by the service-connected back disorder, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

f.  The examiner should discuss evidence contained in the claims folder, to include the Veteran's service treatment records and post-service lay and medical evidence, as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note any pertinent statements of the Veteran regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

g.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the above development has been completed, readjudicate the Veteran's claim for an initial compensable evaluation for muscle tension headaches associated with chronic myofasciitis with trapezius muscle group strain, and entitlement to service connection for left and right hip disorders, to include as secondary to the service-connected back disorder.  If the decision remains adverse to the Veteran, provide her and her representative with a Supplemental Statement of the Case and opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


